DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 06/01/2021 and 06/23/2021.  Claim(s) 1-2 and 4-19 are presently pending.  Claim(s) 1 is/are amended.  Claim(s) 3 is/have been cancelled.  

Response to Amendment
The rejection of claim(s) 1-2 and 4-19 under 35 U.S.C. 112(a) is/are withdrawn in light of the submitted amendment to the claims. 
Response to Arguments
Regarding the rejection of claim(s) 1, 4-8, 11, 12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Mongillo (US Pat. Pub. No. 2018/0340426), of claims 9-10 over Mongillo in view of Liang ‘160 (US Pat. Pub. No. 2002/0197160), of claim 13 over Mongillo in view of Correia (US Pat. No. 6,164,914), and of claims 1, 2, 4, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Lee (US 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-2, 4, 6-7, 11, and 15-16 and 18-19 under 35 USC 103 as being unpatentable over Soechting (US Pat. Pub. No. 2004/0096328 A1) in view of Mongillo and Grohens (US Pat. Pub. No. 2014/0322028 A1), regarding claims 5, 8-10, 12, and 17 in further view of Liang ‘160, of claim 13 in further view of Correia, and of claim 14 in further view of Rigney (US Pat. No. 6,502,304 B2) and Liang ‘987 (US Pat. No. 8,061,987 B1), wherein Soechting discloses the missing limitation that the tip-thinning portion is the only tip-thinning portion protruding outward in the radial direction of the turbine blade from the top plate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 11, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soechting (US Pat. Pub. No. 2004/0096328 A1) in view of Mongillo (US Pat. Pub No. 2018/0340426 A1) and Grohens (US Pat. Pub. No. 2014/0322028 A1).
Regarding claim 1, Soechting discloses a turbine blade (Fig. 4A and 5A), comprising: a blade body (51) including a pressure-surface-side blade wall (53) and a suction-surface-side blade wall (52) extending in a radial direction of the turbine blade and being connected to each other at a leading edge of the blade body and a trailing edge of the blade body (see Fig. 4A and [0009]), and a top plate having an outer surface configured to face an inner circumferential surface of a casing (see annotated figure below), the top plate being provided at a tip portion (TP), among end portions of the pressure- surface-side blade wall and the suction-surface-side blade wall (see Fig. 4A and 5A); and a tip-thinning portion (54) protruding outward in the radial direction of the turbine blade from the outer surface of the top plate (see Fig. 5A and [0016]), the tip-thinning portion extending from a leading edge side of the blade body to a trailing edge side of the blade body (see Fig. 4A and [0016], ln 1-2; here it is visually apparent from Fig. 4A that the tip-thinning portions (tip squealers) taught are of the configuration that extend from a leading edge side to a trailing edge side of the blade body along the pressure/suction side of the top plate outer surface), and the tip-thinning portion being closer to a pressure- surface-side blade wall side of the top plate than a suction-surface-side blade wall side of the top plate (Fig. 5A and [0016], ln 1-2), wherein: the blade body includes: a cooling hole (56) defined to pass through the top plate (see Fig. 5A), an introduction port (56b) defined at a position of an inner surface of the top plate and configured to introduce a cooling medium into the cooling hole ([0017]), and a discharge port (56a) configured to discharge the cooling medium via the cooling hole ([0017]); the outer surface of the top plate extends in a planar shape from the tip-thinning portion toward the suction-surface-side blade wall side of the top plate (see Fig. 4A and 5A), and is configured to direct the cooling medium which has passed through the tip-thinning portion along the outer surface of the top plate toward the suction-surface-side blade wall side of the top plate ([0017]); and the tip-thinning portion is the only tip-thinning portion protruding outward in the radial direction of the turbine blade from the top plate (see Fig. 5A and [0016], ln 1-2 and [0019], ln 5-9).

    PNG
    media_image1.png
    614
    976
    media_image1.png
    Greyscale

Soechting fails to teach that a protrusion amount of the tip-thinning portion, based on the outer surface of the top plate is within a range of at least 0.25 times to at most 2.00 times a diameter of the discharge port of the cooling hole, and that the discharge port is defined in the outer surface of the top plate closer to the pressure-surface-side blade wall side of the top plate than the tip- thinning portion.
Grohens teaches (Fig. 8) a projection (161) may be added to the outer surface of a turbine blade on the pressure side of a turbine blade tip-thinning portion (281’) (see Para. [0059]).  The projection includes a cooling hole (132) with a discharge port formed in the outer surface (see Fig. 8) in order to improve the blade cooling effectiveness by promoting recirculation and mixing of coolant flow emitted from the discharge port near the blade tip (Para. [0069]-[0071]) and by protecting the top plate in the clearance between the blade tip and the turbine casing.  This protection is accomplished because flow exiting the cooling hole upstream of the tip-thinning portion is pushed from pressure side to suction side over the tip-thinning portion and along the outer surface of the top plate, providing a barrier between turbine casing (Para. [0069]).  Grohens also teaches (Fig. 8) the cooling hole channel may be oriented at 
Because both Soechting and Grohens describe tip sealing structures for turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip portion and cooling hole of Soechting by adding the projection and the cooling hole channel configuration taught by Grohens, such that the outer surface of the top plate of Soechting extends to the pressure side of the tip-thinning portion, and such that the cooling hole of Soechting includes a discharge port that is included in the outer surface to the pressure side of the tip-thinning portion, such that the cooling hole of Soechting includes a channel passing through the projection angled at approximately 60 degrees with respect to the outer surface, as taught by Grohens et al., in order to promote recirculation and mixing of coolant flow in the vicinity of the blade tip and encouraging flow over the tip-thinning portion for greater cooling efficiency of the blade tip and tip-thinning portion, as described in Grohens (Para. [0069]-[0071]).
Mongillo exhibits (Fig. 1-5) a turbine blade (72) with a tip portion outer surface (90 and the bottom surface of 92, see annotated figure above), comprising a tip thinning portion (102) and cooling holes (104) that emit cooling air radially over the tip thinning portion to cool the outer surface of the blade tip (see Para. [0051], ln 1-11).  Mongillo teaches that the cooling hole discharge port includes diffusers (108) for guiding cooling flow towards the tip-thinning portion and thereby enhancing the cooling attributes of the cooling holes on the tip-thinning portion ([0051], ln 1-12).  Mongillo further teaches that the discharge port diameter (Dh) and tip-thinning portion dimensions may be chosen such that the protrusion amount (height H) of the tip-thinning portion, based on the outer surface of the top plate, is within a range of 1 to 5 times the diameter of the discharge port of the cooling hole ([0054] and [0061]).  This range overlaps the claimed range.
Because both Soechting and Mongillo describe turbine blades with tip cooling holes and tip-thinning portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the discharge ports of Soechting as modified by Grohens by including a diffuser at each discharge port, and to size the diffusers such that the tip thinning portion protrusion amount is within a range of at least 0.25 times to at most 2.00 times a diameter of the discharge port of the cooling hole, as taught by Mongillo, in order to enhance the cooling attributes of the cooling holes on the tip thinning portion, as described in Mongillo ([0051], ln 1-12).
Regarding claim 2, Soechting further discloses that the tip-thinning portion is provided only adjacent to the pressure-surface-side blade side of the top plate (see Fig. 5A and [0016], ln 1-2 and [0019], ln 5-9).
Regarding claim 4, while Soechting does not explicitly discloses that the cooling hole is one of a plurality cooling holes arranged sequentially in a direction from the leading edge side of the blade body to the trailing edge side of the blade body for the embodiment of Fig. 5A, Soechting does teach that a plurality of holes for cooling the outside surface of the turbine blade may be provided ([0026]), and exhibits in the embodiment of Fig. 2A a plurality cooling holes (38, 39) arranged sequentially in a direction from the leading edge side of the blade body to the trailing edge side of the blade body, thus it would be obvious to one of ordinary skill in the art to apply this teaching to the embodiment of Fig. 5A, such that cooling holes 56 and 57 are arranged as a plurality of holes in sequence from leading edge to trailing edge, as depicted in Fig. 2A.
Regarding claim 6, 
Regarding claim 7, Mongillo further exhibits (Fig. 1-5) a similar inclined surface (fillet 110) which is disposed on an outside of the portion of the outer surface that is to the pressure side of the tip thinning portion in the configuration of Mongillo, with the inclined surface surrounding the outer surface portion and inclined with respect to the outer surface (see Fig. 3 and Para. [0061], line 5-7).  Mongillo further teaches that a width of the inclined surface is 0.25 times or more and 3.00 times or less the diameter of the discharge port of the cooling hole (see Para. [0061]). In Para. [0061] of Mongillo, it is clear from line 9-16 that the radius of the inclined surface (here radius being equivalent to width) may range between 0 to 0.6 times the width of the pressure side shelf (the outer surface on the pressure side of the tip-thinning portion).  It is further clear from Para. [0061], ln 16-17 that the width of the pressure side shelf ranges from 1 to 5 times the diameter of the cooling hole discharge port.  With understanding of these relative sizes, it is easily understood that the width of the inclined portion of the outer surface may range between 0 to 3 times the diameter of the discharge port of the cooling hole.  This range is inclusive of the claimed range.  Mongillo also teaches that including such a fillet positioned on the outside of the portion of the outer surface that extends to the pressure side of the tip-thinning portion together with the diffusers described above assists in locating and retaining a cooling film proximate to the tip portion of the blade ([0063], ln 7-11).  It would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Soechting as modified by Grohens and Mongillo by including an inclined surface (a fillet) disposed on an outside of the portion of outer surface of the top plate that extends to the pressure side of the tip-thinning portion, with the relative sizing to the diameter of the cooling hole discharge port as taught by Mongillo, in order assist in locating and retaining a cooling film proximate to the tip portion of the blade ([0063], ln 7-11).
Regarding claim 11, Mongillo exhibits a portion of the outer surface of the top plate that is located closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion (see Fig. 3, portion 90 between fillets 110 and 100, and “pressure side circumferential shelf” of [0061]).  
Regarding claim 15, 
Regarding claim 16, Soechting further discloses that the position of the inner surface of the top plate at which the introduction port (56b) is defined faces the tip-thinning portion (see annotated Fig. 5A above).
Regarding claim 18, Soechting further discloses that the outer surface of the top plate is configured to be parallel to the inner circumferential surface of the casing (Fig. 3A-3C and 5A; here it is visually apparent from Fig. 3A-3C that the outer surface of the top plate is configured to be parallel to the inner circumferential surface of the casing, and while the casing is not shown in the embodiment of Fig. 5A, the outer surface of the embodiment of Fig. 5A is identical to that of Fig. 3A-3C, therefore it is clear that this outer surface is also configured to be parallel to the inner circumferential surface of the casing, which in all places it is shown (Fig. 1 and 3A-3C) does not taper).
Regarding claim 19, Soechting further discloses that the outer surface of the top plate is parallel to the inner surface of the top plate, at least over the middle portion of the inner surface of the top plate (see annotated Fig. 5A above; here it is visually apparent that the middle portion of the inner surface and the outer surface are parallel).
Claim(s) 5, 8-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soechting as modified by Mongillo and Grohens according to claims 1 and 4, and in further view of Liang ‘160 (US Pat. Pub. No. 2002/0197160).
Regarding claim 5,
Soechting fails to teach that the one of the plurality of cooling holes faces the leading edge side of the blade body or the trailing edge side of the blade body.
Liang ‘160 exhibits (Fig. 2a-2b) a gas turbine blade comprising a plurality of cooling holes (16) for directing coolant fluid to a tip-thinning portion (7) and along a blade tip outer surface (12) (see Fig. 2a-2b and Para. [0043]).  Liang ’160 teaches that the cooling hole channels are angled at an angle range of from 15 to 65 degrees with respect to the radial direction, or if alternatively defined in regards to the horizontal (in reference to the outer surface) of from 25 to 75 degrees (see Fig. 2a and Para. [0043]).  This range of 25 to 75 degrees entirely encompasses the claimed range of 25 to 65 degrees.  Liang ‘160 also teaches that the cooling hole channels may be oriented at an angle to the streamwise direction B, which is the direction from leading edge to trailing edge ([0044]) and exhibits in Fig. 2b that the cooling holes face the trailing edge side of the blade (see Fig. 2b).  This angular configuration is chosen to optimally direct film cooling from the holes and increase efficiency (Para. [0045]).
Since both Soechting and Liang ‘160 describe gas turbine blades comprising a cooling hole intended to cool a tip-thinning portion which extends from the top plate of the tip of the blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling hole of Soechting as modified by Grohens and Mongillo according to claim 4 such that it is angled between 25 and 65 degrees with respect to the outer surface and faces the trailing edge side of the blade body, in order to direct coolant over the tip-thinning portion and along the outer surface optimally, as described in Liang ‘160 (Fig. 2c and Para. [0043] and [0045]).
Regarding claim 8,
Regarding claim 9, the proposed combination exhibits the claimed angle, since Liang ‘160 teaches that an angle between the outer surface of the top plate and an axis of the cooling hole is 25° or more and 65° or less (see in re claim 5), and this angle is incorporated as the angle of the axis of the cooling hole of Soechting, which thereby exhibits the claimed angle between the outer surface of the top plate located closer to the suction-surface-side blade wall side of the top plate than the tip-thinning portion and an axis of the cooling hole, since this cooling hole has its discharge port in the protruding portion of the outer surface of the top plate on the pressure side of the tip-thinning portion (see in re claim 1).
Regarding claim 10, the proposed combination exhibits the claimed angle, since Liang ‘160 teaches that an angle between the outer surface of the top plate and an axis of the cooling hole is 25° or more and 65° or less (see in re claim 5), and this angle is incorporated as the angle of the axis of the cooling hole of Soechting (see in re claim 9).
Regarding claim 12, Mongillo exhibits a portion of the outer surface of the top plate that is located closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion (see Fig. 3, portion 90 between fillets 110 and 100, and “pressure side circumferential shelf” of [0061]).  Mongillo further teaches that a width of the outer surface of the top plate located closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion is within a range of at least one times to at most three times the diameter of the discharge port of the cooling hole (see Para. [0061], ln 16-17).  It would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Soechting as modified by Grohens and Mongillo by sizing the portion of the outer surface of the top plate that is located closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion (the extending portion of the outer surface incorporated from Grohens) to have a width that is within a range of at least one times to at most three times the diameter of the discharge port of the cooling hole as a matter of simple design choice, since 
Regarding claim 17, Soechting as modified by Mongillo and Grohens according to claim 1 discloses the turbine blade according to claim 1.  
Soechting as modified by Mongillo and Grohens according to claim 1 fails to teach that the position of the inner surface of the top plate is closer to the suction-surface-side blade wall side of the top plate than a position of the inner surface of the top plate facing the tip-thinning portion.
Liang ‘160 exhibits (Fig. 2c) a gas turbine blade comprising a plurality of cooling holes (18) for directing coolant fluid to a tip-thinning portion (7) and along a blade tip outer surface (12) (see Fig. 2a-2c and Para. [0043]).  Liang ’160 teaches that the cooling hole channels may be oriented to extend approximately in line with the top plate (tip cap) and may be positioned close to or within the top plate in order to provide greater cooling to the top plate by providing increased convection area for heat removal from the top plate and providing a shorter conduction path, which allows for better near wall cooling ([0048]).  Liang ’160 exhibits in Fig. 2c that, for the radially outermost cooling hole channel 18, this is accomplished by placing the introduction port of the cooling channel at a position closer to the suction-surface-side blade wall side of the top plate than a position of the inner surface of the top plate facing the tip-thinning portion (see Fig. 2c).
Since both Soechting and Liang ‘160 describe gas turbine blades comprising a cooling hole intended to cool a tip-thinning portion which extends from the top plate of the tip of the blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling hole channel of Soechting as modified by Mongillo and Grohens according to claim 1 by orienting the channel approximately in line with the top plate and positioned . 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Soechting as modified by Mongillo and Grohens according to claim 1, and in further view of Correia (US Pat. No. 6,164,914).
Regarding claim 13, Soechting as modified by Mongillo and Grohens according to claim 1 discloses the turbine blade according to Claim 1.  
Soechting as modified by Mongillo and Grohens according to claim 1 fails to teach that a flow passage-forming member provided in the blade body and configured to form a flow passage for the cooling medium in the blade body so as to guide the cooling medium to a boundary portion between the top plate and the suction- surface-side blade wall and then guide the cooling medium to the cooling hole.
Correia teaches (Fig. 3) a turbine blade with cooling holes (50) at the pressure side of the blade tip outer surface shelf (52) which are fed with coolant from an internal cavity (18).  A flow passage-forming member (44) provided in the blade body and configured to form a flow passage (48) in which a cooling medium flows in the blade body, wherein the flow passage-forming member configured to form the flow passage guiding the cooling medium to a boundary portion between the top plate (42) of the blade and the suction-surface-side blade wall (26) and then guides the cooling medium to the cooling hole (see Fig. 3 and Col. 3, ln 37 – Col. 4, ln 2).  This is apparent from Fig. 3, since the passage holes (48) direct flow to the corner of the suction side wall and the top plate, and the only outlet holes of the 
Because both Soechting and Correia describe blade tip cooling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soechting with the flow passage-forming member of Correia, such that coolant in the internal cavity of the blade body is directed to the suction side corner with the top plate and then to the cooling holes exiting on the pressure side, as claimed, in order to provide impingement cooling to the internal wall surfaces of the blade, as described in Correia (Col. 2, ln 52-59).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Soechting as modified by Mongillo and Grohens according to claims 1, and in further view of Rigney (US Pat. No. 6,502,304) and Liang ‘987 (US Pat. No. 8,061,987).
Regarding claim 14, Soechting as modified by Mongillo and Grohens according to claims 1 discloses the turbine blade according to claim 1.  Soechting further exhibits that the tip-thinning portion and the blade body are integrally formed (visually apparent from Fig. 5A).
Soechting as modified by Mongillo and Grohens according to claim 1 fails to teach that the tip-thinning portion and the blade body are integrally formed by: machining a metallic substrate, and covering only an outer surface of the metallic substrate constituting the blade body with a thermal barrier coating layer.
Rigney exhibits (Fig. 1-2) a gas turbine blade (10) with tip-thinning portions (12), and teaches that it is well known in the art that blades may be formed by being cast and machined to within manufacturing tolerances (Col. 4, ln 1-7), and that it is well known in the art to apply a protective TBC coating to the fully machined blades in order to protect the bare alloy from the high temperature environment of the turbine, thereby improving engine efficiency by permitting higher temperatures in the turbine (Col. 1, ln 19-30 and ln 62-67).
Liang ‘987 exhibits (Fig. 5) a gas turbine blade with tip-thinning portions (18 and 19) which are provided on and radially extend from an outer surface (bottom surface of cavity 20) of the top plate of the blade (see Fig. 5).  Liang ‘987 further exhibits a TBC coating (26) covering only an outer surface (the outer surface of the top plate) of the metallic substrate constituting the blade body (see Fig. 5 and Col. 3, ln 19-20).
Because Soechting, Rigney, and Liang ‘987 all describe gas turbine blades with tip-thinning portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally form the gas turbine blade of Soechting as modified by Mongillo and Grohens according to claims 1 by machining a metallic substrate prior to applying a thermal barrier coating layer to the metallic substrate, as taught by Rigney, and by then covering only the outer surface of the top plate (an outer surface of the metallic substrate constituting the blade body) with a thermal barrier coating layer, as taught by Liang ‘987, in order to protect the bare alloy from the high temperature environment of the turbine according to a method well known in the art, thereby improving engine efficiency by permitting higher temperatures in the turbine, as described by Rigney (Col. 1, ln 19-30 and ln 62-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745   


/Christopher Verdier/Primary Examiner, Art Unit 3745